     Case: 1:17-cv-01238-DAP Doc #: 106 Filed: 04/18/19 1 of 2. PageID #: 989



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JASON JOZWIAK, an individual, on behalf )             CASE NO. 1:17-CV-1238
of himself and others similarly situated, )
                                          )           JUDGE DAN AARON POSTER
              Plaintiff,
                                          )
                                          )           JOINT STATUS REPORT
                                          )
       vs.                                )
CUYAHOGA COUNTY                           )
                                          )
              Defendant.                  )
                                          )

       On April 1, 2019, the Court extended the stay of proceedings in this matter an additional

45 days, until May 16, 2019. In addition, the Court and ordered that the Parties submit a status

report by April 18, 2019. Accordingly, the Parties advise as follows:

       1.      Cuyahoga County Council approved the settlement of this matter.

       2.      The Parties are finalizing their joint motion for Court approval of the settlement

and will file that motion prior to the end of the stay of proceedings of May 16, 2019.

                                      Respectfully submitted,




/s/ Hans A. Nilges                                  /s/ Michele L. Jakubs
Hans A. Nilges (0076017)                            Stephen S. Zashin (0064557)
Shannon M. Draher (0074304)                         Michele L. Jakubs (0071037)
Nilges Draher, LLC                                  Zashin & Rich Co., L.P.A.
7266 Portage Street, N.W.                           950 Main Avenue
Suite D                                             4th Floor
Massillon, OH 44646                                 Cleveland, OH 44113
Telephone: 330.470.4428                             Telephone: 216.696.4441
Facsimile: 330.754.1430                             Facsimile: 216.696.1618
E-Mail: sdraher@ohlaborlaw.com                      E-Mail: ssz@zrlaw.com
         hans@ohlaborlaw.com                                  mlj@zrlaw.com

Counsel for Plaintiff                               Counsel for Defendant

                                                1
     Case: 1:17-cv-01238-DAP Doc #: 106 Filed: 04/18/19 2 of 2. PageID #: 990




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 18, 2019 a copy of the foregoing was served by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                     /s/ Michele L. Jakubs
                                                     Counsel for Defendant Cuyahoga County




                                                2
